DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
3.	Applicant summits the Preliminary Amendment on 01/21/2021.

Drawings
4.	The drawings were received on 01/21/2021.  These drawings are considered by examiner.

                                    EXAMINER’S AMENDMENT
5. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Rebecca G. Rudich on January 5, 2022.

Please amend the applicant as follows:

7.	Claims 16-17 have been amended.

Claim 16, (Currently Amended) The method according to Claim 15 wherein, upon identifying that the mobile phone is operating on the traffic channel, using the software to set a mode of communication for the silent call and the phone call.  

Claim 17, (Currently Amended) The method according to Claim 15, further comprising, using the monitoring apparatus to identify a loss of signal strength emitted from the mobile phone, discontinuing the silent call due to the loss of signal strength, and later restarting the silent call.

Allowable Subject Matter
8.	Claims 15-17 are allowed.
9.        The following is an examiner’s statement of reasons for allowance:
With respect to claim 15, the closest prior art of record, Wang (US 2008/0102896) teaches a method for locating a mobile phone communicating on a mobile network, the method comprising:

identifying a first channel on which the virtual base transceiver station communicates with the mobile phone for call set-up before a traffic channel is allocated to the mobile phone; 
However, Wang alone or in combination fails teaches or fairly suggest;
using the virtual base transceiver station to communicate with said mobile phone in a silent transmission loop to compel said mobile phone to continuously emit signals; 
activating a monitoring apparatus to monitor said signals emitted from said mobile phone; 
resetting an idling timer means of said mobile phone, such that said silent transmission loop is not ended by said mobile phone; 
monitoring signal strengths corresponding to the signals emitted from said mobile phone using the monitoring apparatus; and 
identifying, using the monitoring apparatus, a relative location of the mobile phone based on the monitored signal strengths; 
upon identifying a need to connect a phone call to the mobile phone, using the software to transfer the mobile phone signals to a traffic channel that connects the phone call.

Dependent claims 16-17 are allowable for the same reason as set forth above.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641